                                                                                   USDC SDNY
                                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                      DOC #:
                                                                                   DATE FILED: 6/21/2021
 -------------------------------------------------------------- X
 ROCKETFUEL BLOCKCHAIN COMPANY and :
 ROCKETFUEL BLOCKCHAIN, INC.,                                   :
                                                                :
                                              Plaintiffs,       :
                                                                :          21-CV-1764 (VEC)
                            -against-                           :
                                                                :                ORDER
 ELLENOFF GROSSMAN & SCHOLE LLP,                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 21, 2021, Defendant filed a motion to dismiss Plaintiffs’ Amended

Complaint (Dkt. 23); and

        WHEREAS on June 18, 2021, Plaintiffs filed a Second Amended Complaint (“SAC”)

(Dkt. 27);

        IT IS HEREBY ORDERED that Defendant’s motion to dismiss the Amended Complaint

is DENIED as moot.

        IT IS FURTHER ORDERED that Defendant’s deadline to respond to the SAC is July 9,

2021.

        IT IS FURTHER ORDERED that not later than June 23, 2021, Plaintiffs must file a

redlined version of the SAC as required by this Court’s Individual Practices.

        IT IS FURTHER ORDERED that discovery shall remain STAYED, pending Defendant’s

decision to either answer or move to dismiss the SAC.

SO ORDERED.
                                                                    ________________________
                                                                     ________________________
Date: June 21, 2021                                                    VALERIE CAPRONI
                                                                                   CAPRON   NI
      New York, New York                                             United States District Judge
